UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 2, 2010 QUICKSILVER RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 001-14837 75-2756163 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 801 Cherry Street Suite 3700, Unit 19 Fort Worth, Texas 76102 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817) 665-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On December 2, 2010, Quicksilver Resources Inc. issued a press release announcing its 2011 capital budget and production expectations.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release dated December 2, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUICKSILVER RESOURCES INC. By: /s/ Philip Cook Philip Cook Senior Vice President – Chief Financial Officer Date: December 2, 2010 INDEX TO EXHIBITS Exhibit Number Description Press Release dated December 2, 2010.
